          Case 3:20-cv-00488-VC Document 98 Filed 02/09/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  S.A. MUSIC, LLC, et al.,                         Case Nos. 20-cv-00488-VC , 20-cv-
                                                   00538-VC , and 20-cv-00540-VC
                 Plaintiffs,

          v.                                       ORDER REGARDING HEARING ON
                                                   MOTION TO DISMISS
  GOOGLE, LLC, et al.,
                                                   Re: Dkt. No. 84
                 Defendants.

 RAY HENDERSON MUSIC CO,INC,                     Re: Dkt. No. 78

                Plaintiff,

         v.

 GOOGLE, LLC, et al.,
                Defendants.

 FOUR JAYS MUSIC COMPANY, et al.,                Re: Dkt. No. 82

                Plaintiffs,

         v.

 GOOGLE LLC, et al.,
                Defendants.



       The parties should be prepared to address the following issue at the hearing: The

plaintiffs have alleged that “Google has made available, reproduced, and distributed permanent

downloads of the recordings” listed in Exhibit B. Google, in its motion to dismiss, appears to be

asking for a ruling which says: “To the extent a particular recording was merely ‘made available’
          Case 3:20-cv-00488-VC Document 98 Filed 02/09/21 Page 2 of 2




by Google for purchase but was not actually purchased by anyone, the plaintiffs will lose at

summary judgment with respect to that recording.” This seems like it would be nothing more

than an advisory opinion. Why should the Court issue such an abstract ruling at the motion to

dismiss stage, as opposed to tackling the legal question after being presented with evidence that

some of the recordings in fact meet this description? Absent specific allegations in the complaint

that some of the recordings listed in Exhibit B were “made available” but not actually sold, how

could this be an appropriate subject for a motion to dismiss?



       IT IS SO ORDERED.

Dated: February 9, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
